Citation Nr: 1608694	
Decision Date: 03/03/16    Archive Date: 03/09/16

DOCKET NO.  12-31 878	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1. Entitlement to service connection for cavernous angioma, claimed a traumatic brain injury (TBI). 

2. Entitlement to service connection for a seizure disorder.

3. Entitlement to service connection for post-chlorine gas exposure, claimed as breathing problems. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

C. Bosely, Counsel


INTRODUCTION

The Veteran had active service from November 2002 to October 2003 and from July 2005 to October 2006.  He also had service in the National Guard, including a period of active duty for training from January 2002 to May 2002.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO). 

The Veteran testified before the undersigned Veterans Law Judge in a videoconference hearing from the RO in January 2014.  A transcript of the hearing has been associated with the claims file. 

The Board denied this appeal in a February 2015 decision.  The Veteran appealed the Board's decision to the Court of Appeals for Veterans Claims (Court or CAVC), which issued an order in November 2015 granting a Joint Motion for Remand (JMR) filed by the Veteran and VA's Office of the General Counsel ("the parties").  The Court's order remanded the matter for action consistent with the terms of the JMR.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.





REMAND

This matter must be remanded to ensure compliance with the Court's November 2015 order.  

Specifically, the parties to the JMR identified four reasons to remand the matter. 

First, with regard to the claimed cavernous angioma, the parties agreed that the Board relied on an inadequate VA examination conducted in October 2011.  See JMR at 1-2.  The parties found two deficiencies in this examination.  First, the examiner did not discuss whether an in-service head injury is as likely as not the cause of the Veteran's cavernous angioma.  See JMR at 4.  Second, the examiner needed to discuss or clarify whether the Veteran's cavernous angioma is a congenital defect, as opposed to a congenital disease, and support that conclusion with adequate rationale.  Id. 

Second, with regard to the claimed seizure disorder, the parties agreed that the claim is inextricably intertwined with the claim of service connection for cavernous angioma and, therefore, a remand of claim of service connection for a seizure disorder is also warranted.  See JMR at 4.  

Third, with regards to the claimed respiratory problems, the parties agreed that the Board did not consider a pulmonary function test (PFT) study, which was performed one day after an October 4, 2011 VA examination.  See JMR at 5.  Accordingly, the parties agreed that the Board must provide an adequate statement of reasons or bases that considers the results of the October 2011 PFT test, and provide a new or clarifying examination "as it sees fit."  See JMR at 6.  

In addition to the reasons cited above, the parties further agreed that the Veteran had  stated at a January 2014 hearing that he had an upcoming appointment scheduled with Dr. Surdell regarding his seizures.  The parties agreed, on remand, that the Board should ask the Veteran to specifically identify these records and authorize it to obtain these and any other additional records from Dr. Surdell.  See JMR at 5.  

The Board must remand this matter for compliance with the Court's November 2015 order granting the parties' joint motion to remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998); see also Forcier v. Nicholson, 19 Vet. App. 414, 425 (2006) (holding that the duty to ensure compliance with the Court's order extends to the terms of the agreement struck by the parties that forms the basis of the joint motion to remand); cf. McBurney v. Shinseki, 23 Vet. App. 136, 140 (2009) (Board has a duty on remand to ensure compliance with the favorable terms stated in the JMR or explain why the terms will not be fulfilled.).

Accordingly, the case is REMANDED for the following action:

1. Send the Veteran a letter requesting that he submit or authorize VA to obtain all private (non-VA) health care providers who may have additional records pertinent to the remanded claims, to specifically include treatment by Dr. Surdell.  

Also notify the Veteran that he may submit written statements from himself and/or from other people who have first-hand knowledge describing the history of his in-service and/or post-service symptoms.  

The Veteran should be provided an appropriate amount of time to submit this evidence.

2.  Attempt to obtain all identified records not previously obtained.  All efforts under this paragraph must include an initial request and, if the records are not received, at least one follow-up request (unless a response to the initial request makes clear that the records sought do not exist or that a follow-up request for the records would be futile).  

Associate all obtained private records with the claims folder.  If the Veteran does not provide any necessary release, request that he obtain the records and provide them to VA.  

3.  Obtain all of the Veteran's VA treatment records not already associated with the claims file.  Then, continue associating VA treatment records to the claims file on an ongoing basis until the case is recertified to the Board.  

4.  All attempts to fulfill the preliminary development specified in paragraphs 1-3 above must be documented in the claims file, and the Veteran must be notified of the results of any unsuccessful efforts.  

The Veteran must be also notified that he is always allowed to provide such records himself, notwithstanding VA's inability to obtain the records.  

5.  After completing all development set forth in paragraphs 1-4 above, arrange for the Veteran to undergo a VA examination to address the claimed cavernous angioma.  The relevant information in the claims file must be made available to the examiner for review.  

The examiner is asked to review the pertinent evidence, including the Veteran's lay assertions regarding the history of his symptomatology, and undertake any indicated studies.  Based on the examination results, the examiner is asked to provide a medical opinion on each of the following questions: 

(a)  Is the Veteran's cavernous angioma considered a congenital defect?  For purposes of answering this question, the examiner is asked to consider a congenital defect to be a condition that is static in nature, such that it is incapable of improvement or deterioration.  Alternatively, is the Veteran's cavernous angioma considered a congenital disease?  In answering this question, the examiner is asked to consider a congenital disease to be a condition that is progressive in nature, such that it can worsen over time?  

(b)  If it is determined that the cavernous angioma is a congenital defect, was there additional disability superimposed upon that congenital defect during the Veteran's service or lifetime?  If so, is it at least as likely as not (i.e., equally probable) that the superimposed disability was related to any event or injury during the Veteran's service, to include hitting his head during service in Iraq from September 2005 to September 2006?

(c)  If it is determined that the cavernous angioma is a congenital disease (or neither a congenital disease or defect), is it as likely as not that an in-service head caused the Veteran's cavernous angioma?

In answering all questions (a) to (c), please articulate the reasons underpinning your conclusions.  That is, (1) identify what facts and information, whether found in the record or outside the record, support your opinion, and (2) explain how that evidence justifies your opinion.  A report of the examination should be prepared and associated with the Veteran's VA claims file.

6.  After completing all development set forth in paragraphs 1-4 above, arrange for the Veteran to undergo a VA examination to address the claimed respiratory disorder.  The relevant information in the claims file must be made available to the examiner for review.  

The examiner is asked to review the pertinent evidence, including the Veteran's lay assertions regarding the history of his symptomatology, and undertake any indicated studies.  Based on the examination results, the examiner is asked to provide a medical opinion on each of the following: 

(a)  Provide a current diagnosis for any and all respiratory disorders found extant.  If the Veteran previously had any such medical condition, but it is no longer extant, when did that condition resolve?

(b)  For each diagnosed disorder, is it at least as likely as not (i.e., at least equally probable) that the disorder had its onset directly during the Veteran's service or is otherwise causally related to any event or circumstance of his service, to include chlorine exposure? 

In answering all questions (a) to (d), please articulate the reasons underpinning your conclusions.  That is, (1) identify what facts and information, whether found in the record or outside the record, support your opinion, and (2) explain how that evidence justifies your opinion.  

The examiner is particularly asked to consider all prior PFT results, including those conducted one day after the prior VA examination in October 2011.  

A report of the examination should be prepared and associated with the Veteran's VA claims file.

7.  After completing all actions set forth in paragraphs 1-6, plus any further action needed as a consequence of the development completed in paragraphs 1-6 above, readjudicate the remanded claims with consideration of all pertinent evidence and legal authority and addressing all relevant theories of entitlement.  If any benefit sought on appeal remains denied, the RO should furnish to the Veteran and his representative an appropriate supplemental statement of the case (SSOC) that includes clear reasons and bases for all determinations.  The Veteran and his representative should be afforded the appropriate time period to respond.  

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHAEL E. KILCOYNE 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

